Citation Nr: 1118386	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  05-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and W.M. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active military service from February 1969 to September 1971 and served in the West Virginia Army National Guard (WVANG), with unverified duty from 1974 to 1976, and verified duty from August 1997 to April 2002 including periods of active duty for training (ADUTRA) from November to December 1997, and in August and November 1998, August 2000, and June 2001.  There is no allegation that any claimed disorder was incurred during WVANG service from 1974 to 1976 so further attempts to verify that period will not be undertaken.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In June 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge that was conducted at the Board's main office in Washington, D.C.  A transcript of that hearing is of record.

The Veteran's appeal was previously before the Board in October 2007, at which time it was determined that new and material evidence had been received to reopen a claim for service connection for PTSD.  The claim was then remanded for additional development.  It was returned to the Board in February 2010, at which time it was again remanded for clarification of a medical opinion.  This has been accomplished, and it has now been returned for further appellate consideration.


FINDINGS OF FACT

1.  An acquired psychiatric disorder other than PTSD was not shown in service or until many years after discharge from service, and medical opinion states that the current psychiatric disability is not related to service. 

2.  The preponderance of the evidence indicates that the Veteran has not had a confirmed diagnosis of PTSD.  


CONCLUSION OF LAW

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include post-traumatic stress disorder was not incurred or aggravated due to service, nor may a psychosis be presumed to have been incurred due to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in March 2002, June 2005, February 2007, and October 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  The first letter was provided to the Veteran prior to the initial adjudication of his claims.  Although the notification regarding the assignment of disability ratings and effective dates was not received until after the initial adjudication of the claim, this does not result in any harm to the Veteran, as his claim has been readjudicated since receipt of the notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  Records have also been obtained from the Social Security Administration (SSA).  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed a psychiatric disability which he believes is PTSD as a result of active service.  He attributes his PTSD to various stressors during his Vietnam service, including exposure to enemy fire.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in- service stressor; and credible supporting evidence that the claimed in- service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran was a prisoner-of-war and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If psychoses become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a psychosis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records for his first period of active duty show that they are negative for complaints or diagnoses concerning an acquired psychiatric disability.  The September 1971 separation examination states that the psychiatric examination was normal.  He denied having depression, excessive worry, nervous trouble of any sort, and all other relevant symptoms on a Report of Medical History obtained at that time.  

The post service medical records include a July 1974 enlistment examination for the National Guard which shows the psychiatric examination was normal.  He denied having depression, excessive worry, nervous trouble of any sort, and all other relevant symptoms on a Report of Medical History obtained at that time. 

The Veteran was admitted to a VA hospital in March 1987, where he underwent treatment for cocaine usage.  Upon discharge, the diagnoses were episodic cocaine abuse, episodic alcohol abuse, and an avoidant personality.

After admission to a VA hospital for treatment due to substance abuse, depression, and suicidal ideation, the Veteran underwent a psychological evaluation in February 1988.  He had a history of alcohol abuse, as well as cocaine and heroin addictions.  Psychiatric history included PTSD type symptoms such as dreams and thoughts, a two year history of depression following cocaine use, and a suicide attempt.  After screening and testing, the Veteran was placed in the substance abuse program, although it was noted he wished to be in the Vietnam group.  

The Veteran had another admission to a VA facility from December 1988 to January 1989.  His history of alcohol and drug abuse was noted.  The Veteran had complaints of a depressive mood, anger, and an inability to have a stable relationship with women since his return from Vietnam.  He also had feelings of frustration and anger.  The assessment was alcohol abuse; drug abuse; and depressive neurosis.  

The Veteran underwent a psycho-social assessment by a VA social worker in March 1989.  The examiner stated that he had known the Veteran for one year.  The Veteran had been treated for drug use and subsequent psychological trauma, but had not been admitted to the PTSD unit.  The Veteran joined the Army at age 17.  He was initially stationed in Germany, but then volunteered for Vietnam service.  While in Vietnam, he was exposed to enemy rockets, mortar fire, and automatic weapons fire on the first day he arrived.  The Veteran remembered the constant fear he had during his tour, and he first began to use drugs during this time.  His unit received constant shelling and he was unable to become accustomed to it.  Although he saw dead and wounded soldiers from both sides, his unit did not experience any mortalities.  The Veteran remained depressed and isolated after service.  He experienced flashbacks, isolation, extreme startle response, intrusive recollections, and depression.  He also had dreams and nightmares.  The examiner stated that the Veteran met most of the symptoms of PTSD.  Although he had experienced some trauma prior to service, his behavior prior to Vietnam showed health and growth.  The Veteran's younger than average age and being placed in a unit that was subject to sniper fire accelerated his traumatization, and he had coped by using drugs.  His post Vietnam life showed poor socialization, poor adjustment to adult life, and poor career aspirations.  

The Veteran also underwent a psychological evaluation by a VA psychologist in March 1989.  His history of alcohol and drug abuse was noted again.  The examiner stated that the Veteran had nervousness and symptomatology associated with PTSD, and said that his problems appeared to be primarily PTSD related.  However, the examiner also noted that the Veteran's history included much exposure to violence before and after military service in Vietnam.  His drinking and drug use appeared related to his post-Vietnam PTSD.  The Veteran experienced flashbacks and dreams.  Testing showed that the Veteran scored significantly high on the Mississippi Scale for Combat-Related PTSD.  

VA treatment records dating from January 2002 show that the Veteran was seen for treatment of symptoms including nightmares, flashbacks, intrusive thoughts, isolation, irritation, and depression.  The history of substance abuse was noted, and the Veteran was reported to have had over 50 jobs that he lost due to his health and emotional instability due to PTSD.  

A February 2002 VA admission note authored by a psychiatrist shows that the Veteran had recently had a suicidal ideation with plan.  His symptoms included nightmares, flashbacks, intrusive thoughts, isolative behavior, and an irritable and depressed mood.  His alcohol and drug use dated from Vietnam.  The Veteran was currently feeling depressed with no energy, and anxious with poor sleep.  Following a mental status examination, the diagnostic impression was PTSD/depression; and history of alcoholism and polydrug abuse in the past in full remission.  

A March 2002 VA discharge summary states that the Veteran was been admitted through the emergency room the previous night after reporting he wanted to kill himself.  He expressed a lot of problems with PTSD, including nightmares, flashbacks, intrusive thoughts, isolative behavior, and an irritable and depressed mood.  The Veteran reported drug use in Vietnam that continued until at least 1987.  He also reported at least seven suicide attempts.  He had been doing fairly well since a 1989 hospitalization, but was currently feeling very depressed, with no energy or desire to live, and was thinking of killing himself.  Following mental status examination, the assessment was PTSD with depression.  

The Veteran was again hospitalized at a VA facility in May 2002.  He was noted to have recently been discharged from the psychiatry section in February, but that he had come back in after using some narcotics.  The diagnoses were polydrug dependence, and personality disorder.  

VA treatment records dating from the rest of 2002 to 2004 show that the Veteran was treated on a regular basis by the same doctor who signed the February 2002 admission note.  The diagnoses were history of PTSD and depression.  

The Veteran had an additional hospitalization at a VA facility in March 2004.  He had been feeling suicidal due to health problems, financial issues, and stress at home.  The assessment was recurrent major depression; history of polysubstance abuse; and a personality disorder not otherwise specified.  

The Veteran was provided a private psychological assessment in May 2004 in conjunction with an application for SSA disability benefits.  He was noted to have been raised in a violent neighborhood.  The Veteran reported the onset of his disability as depression and PTSD dating from 1971.  He reported isolation, paranoid thoughts, flashbacks, and intrusive dreams, avoidance of Vietnam activity, depression, irritability, isolation, low energy, and suicidal ideations without current intent, chronic thoughts about death, and a history of auditory hallucinations.  A history of substance abuse was noted, including heroin addiction.  After mental status examination, the examiner diagnosed PTSD and major depressive disorder.  The examiner added that the diagnosis of PTSD was made due to a history of combat in Vietnam, recurrent thoughts and nightmares, avoidance of stimulus, loss of interest in activities, sleep disturbances, irritability, hypervigilance, and paranoid thoughts.  The diagnosis of a depressive disorder was included due to the observed depressed mood and the Veteran's reports of daily depression, limited self-image, limited energy, limited outlook, suicidal ideations, multiple hospitalizations for suicidal thoughts, sleep disorder, and impairment in memory and concentration.  

January 2006 VA records from the physician who had been treating the Veteran since 2002 show that the Veteran had a depressed and anxious mood.  He denied suicidal ideation.  The diagnosis was a depressive disorder not otherwise specified.  

The Veteran's May 2008 and August 2008 visits to his VA physician resulted in diagnoses of a depressive disorder and PTSD.  These diagnoses continued to be entered on periodic examinations through December 2009.  

The Veteran was afforded a VA examination of his psychiatric disabilities in December 2009.  The claims folder was reviewed by the examiner.  The Veteran had a history of often being beaten by gangs when he was in school.  Subsequently, he joined the military at age 17.  The Veteran said that he enjoyed military life and had many friends.  When he was sent to Vietnam, his unit was rocketed.  On another occasion, they had engaged with the enemy until they were evacuated.  On review of his military experiences, the Veteran reported that he had experienced intense fear, helplessness, and horror.  After his return from service, the Veteran resumed his prior relationships with friends, started a club that focused on community support, resumed the job he had held prior to service, and was the star pitcher on an amateur baseball team.  Following the remainder of the interview and mental status examination, the diagnosis was a depressive disorder not otherwise specified.  The examiner opined that the Veteran's lifelong depression was less likely than not related to service.  Instead, based on the Veteran's self report, it was due to his pre-military life and home experience.  The examiner noted the Veteran said that going into the military had been a relief for him.  After discharge, he had successfully re-entered civilian life and was active and socialized in many different ways.  His eventual decline began after five years of playing baseball, and the Veteran attributed this to his drug use and chasing women.  

In May 2010, the Veteran underwent a second examination with the same VA examiner who had conducted the December 2009 examination.  The claims folder was again reviewed by the examiner.  However, the examiner said that the Veteran was not a reliable historian, and could not remember many dates and details.  After interviewing the Veteran a second time, it was determined that much of the social behavior and activities in which he had engaged actually occurred prior to Vietnam.  He said that it was really hard when he returned from Vietnam.  However, he got along well with his family and participated in a large peer group of men who had a weekly meeting.  In fact, the Veteran had been elected vice-president.  He had also returned to the job he held before service, which included interacting with the public as a cashier.  The examiner noted that this was not the type of postwar adjustment that would be expected from someone with PTSD.  

The May 2010 examiner reported that the Veteran endorsed only four of 17 PTSD symptoms.  In particular, he denied having persistent re-experiencing and avoidance symptoms along with irritability and anger outbursts, which were all key to meeting the criterion for PTSD.  The Veteran added that his PTSD symptoms did not cause significant distress or impairment.  As the Veteran failed to meet the necessary three elements required for the avoidance of trauma dimension, he did not meet the criteria of DSM IV.  

Continuing, the May 2010 examiner said that he was unable to speak as to why the Veteran had received the PTSD diagnoses between 2002 and 2004 except to conclude that his presentation must have been different at that time.  He noted that PTSD tends to be an adjustment condition and is not always permanent, and speculated that the treatment he received during this two year period served to mitigate the condition.  The examiner added that clearly, based on the Veteran's self-report in the current examination, he did not meet the criterion for PTSD.  However, his presentation did reflect a life-long depressive condition for which he continued to receive treatment from his VA psychiatrist.  

After careful review of the entirety of the record, the Board finds that service connection for an acquired psychiatric disorder to include PTSD is not warranted.  Current medical opinion finds that the Veteran does not have PTSD, and further finds that the disabilities which have been diagnosed are not related to active service.  

The May 2004 private examination states that the Veteran's depression and PTSD date from his 1971 discharge from service.  However, the service treatment records are negative for any evidence of psychiatric complaints or diagnoses of a psychiatric disability.  The Veteran denied all psychiatric symptoms at discharge, and the examination found that he was normal.  He again denied all psychiatric symptoms on a July 1974 examination for the reserves, and the examination found that he was normal.  

The initial post service evidence of treatment for a psychiatric disability was noted in March 1987, when he was admitted to a VA facility for treatment of drug use.  PTSD was not found at that time.  Although the Veteran told subsequent examiners that he had been hospitalized for PTSD in 1988, the records of the VA hospitalization that ended in January 1989 also failed to reach a diagnosis of PTSD.  Additional 1989 records show that the Veteran was treated for substance abuse, note PTSD symptoms and show the Veteran scored high on PTSD testing, but they do not have a diagnosis of PTSD and show that he was not admitted to the PTSD unit at that time.  

The initial diagnosis of PTSD was apparently made by a VA examiner in 2002.  While records dating from 2002 to 2009 include additional diagnoses of PTSD by him and other VA examiners as well as the May 2004 SSA examiner, other records from this period include diagnoses of depression not otherwise specified.  These discrepancies in the diagnoses call into question the accuracy of the PTSD diagnosis. 

The VA examiner who examined the Veteran in December 2009 and again in May 2010 reached a diagnosis of a depressive disorder on both occasions.  This examiner opined that the depressive disorder was not the result of experiences in active service, but rather experiences in childhood.  At this juncture, the Board notes that the examiner does not state that the Veteran had a pre-existing psychiatric disability that may have been subject to aggravation during service, but states only it was the experiences prior to service that led to the depressive disorder. 

The Veteran's combat experiences in Vietnam were discussed, as well as his pre-service exposure to violence as a child.  However, this examiner further noted that after the Veteran's return from Vietnam he got along well with his family, participated in a large peer group of men, and returned to his old job.  These behaviors were inconsistent with PTSD.  Currently the Veteran endorsed only four of 17 PTSD symptoms, and failed to meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner further indicated that to the extent the earlier diagnoses of PTSD were valid, then the disorder had now improved to the degree that it was no longer present. 

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

Therefore, in view of the fact that the Veteran did not have a psychiatric disability until service or until many years after discharge from service; that the variety of diagnoses attached to his psychiatric disability makes the diagnosis of PTSD questionable; and that he does not have a current diagnosis of PTSD, the preponderance of the evidence is against a finding that the Veteran has had a valid diagnosis of PTSD.  Furthermore, as medical opinion states that his current psychiatric disability is not shown to be related to active service, entitlement to service connection is not warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include post-traumatic stress disorder, is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


